Citation Nr: 1523425	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.   


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1983 to June 1983.  Additionally, the appellant had periods of ACDUTA and inactive duty for training (INACDUTRA) between November 1983 and November 2002.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), in Des Moines, Iowa, which denied service connection for a psychiatric disorder.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was examined by VA in February 2012, in conjunction with this claim.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  She also opined that it was unlikely that his current symptoms were related to his claimed stressor-duties at the site of an airplane crash.  She did not provide explicit reasons for this opinion.  

The appeal is remanded to the AOJ for the following actions:

1.  Ask the appellant to identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since 1983 for a psychiatric disability.  

The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the appellant should be informed and told of the efforts made to obtain the records, and what further actions will be taken, including the denial of his claim.  The appellant may submit records directly to VA.

2.  After available records have been obtained and included in the claims folder, schedule the appellant for a VA psychiatric examination, preferably by an examiner who has not previously examined him.  The examiner should review claims folder and state that this has been accomplished.  All necessary tests should be conducted.

The examiner should provide an opinion as to whether the appellant now suffers from any type of acquired psychiatric disorder to include depression or anxiety, or posttraumatic stress disorder (a current disorder includes any disorder shown since 2009).  The examiner is hereby put on notice that the appellant's duties while participating in the cleanup of the airline disaster of July 1989 are recognized by VA.  

If the appellant has a current acquired psychiatric disorder, the examiner should also opine whether the disability is at least as likely as not the result of a disease or injury during ACDUTA or an injury during INACDUTRA.  

If the examiner finds no current acquired psychiatric disability, the examiner should opine whether earlier diagnoses were made in error, or the previously diagnosed disability is in remission. 

The examiner must provide reasons for all opinions.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be explained. 

The examiner must consider the appellant's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current mental disorder began in (or was caused by or the result of his) service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

3.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  The RO should also ensure that the appellant's private attorney has been provided with the documents requested in the attorney's letter, page 2, dated June 2, 2014.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

